EXHIBIT 10.7

Assignment and Assumption of Equipment Purchase Agreement

 

 

 

This

ASSIGNMENT

AND

ASSUMPTION

OF

EQUIPMENT

PURCHASE

AGREEMENT

(“Assignment”) is entered into as of the ___18th____ day of
_____December________, 2006, by and between TDM, L.L.C., a New Jersey limited
liability company with an address of 700 Route 173, Bloombury, New Jersey 08804
(“Assignor”) and Pacific Fuel Cell Corp., a Nevada corporation with an address
of 131 N. Tustin Avenue, Suite 100, Tustin, California 92780 (“Assignee”).
Capitalized terms used but not defined herein shall have the meaning given to
them in that certain Equipment Purchase Agreement, dated August 22, 2006, by and
between SGL Technic Inc. (“SGL”) and Assignor (“Purchase Agreement”), a copy of
which is attached hereto as Exhibit A and incorporated herein.

 

WHEREAS, Assignor has agreed to assign to Assignee all of its right, title and
interest in, to and under the Purchase Agreement and, in exchange, Assignee has
agreed to assume Assignor’s obligations and liabilities under the Purchase
Agreement.

 

NOW, THEREFORE, for and in consideration of the sum of Ten and 00/100 Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and in further consideration of the mutual
covenants and provisions hereinafter set forth, the parties agree as follows:

 

1.           Assignment. Assignor hereby assigns, grants, conveys and transfers
to Assignee, its successors and assigns, all of Assignor’s right, title and
interest under the Purchase Agreement from and after the date hereof, on and
subject to the terms and conditions as provided in the Purchase Agreement.

 

2.           Assumption of Liabilities. Assignee hereby assumes all of the
obligations, responsibilities, rights and liabilities of Assignor under the
Purchase Agreement, on and subject to the terms and conditions as provided in
the Purchase Agreement.

 

3.           Binding on Successors. This Assignment shall be binding upon and
inure to the benefit of the parties to this Assignment and their respective
legal representatives, successors and assigns.

 

                   4.           Consent to Assignment. The Purchase Agreement is
not assignable by either SGL or the Assignor without the consent of the other
party. Therefore, the signature of SGL set forth below shall operate as such
consent to this Assignment.

 

5.           Governing Law. This Assignment shall be construed and governed by
the laws of the State of California, without regard to its conflicts of laws
principles.

 

 

 

 

                                                                     
[signatures on following page]

 

 

1

 


--------------------------------------------------------------------------------



 

 

 

 



              IN WITNESS WHEREOF, the parties executed this instrument as of the
day and year set forth

above.

 

 

 

ASSIGNOR:

                                                                                                                  
TDM, L.L.C.

 

 

 

By: s/Charles Tanzua

 

 

Name: Charles Tanzua

Title:                                              

 

 

 

ASSIGNEE:

 

PACIFIC FUEL CELLS CORP.

 

 

 

By: s/George Suzuki

 

 

Name: George Suzuki

Title:  President                                     

 

 

AGREED TO AND ACKNOWLEDGED BY:

 

 

SGL TECHNIC INC.

 

 

By:   s/M.E. Kokosinski                                             

Name:   M.E. Kokosinski                                        

Title:    President                                          

 

 

 

 

 

 

 

 

 

 

 

 

2

 

 

 

 